   Case: 1:19-cv-06386 Document #: 52 Filed: 12/06/19 Page 1 of 2 PageID #:11043




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
                                              ‘

     FRIDA KAHLO CORPORATION,

               Plaintiff,                                        Case No.: 1:19-cv-06386

     v.                                                          Judge Charles P. Kocoras

     THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sidney I. Schenkier
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

               Defendants.

                                SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on December 5, 2019 [50] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    777                                  MAYBE


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-06386 Document #: 52 Filed: 12/06/19 Page 2 of 2 PageID #:11043
